DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie I, claims 1-8, in the reply filed on October 24, 2022 is acknowledged.  The traversal is on the ground(s) that the claims of Groups I and II substantially overlap with one another, such that it would not be a serious burden to examine all of the claims together. As noted above, Applicant stresses that Groups I, II, and III substantially overlap with one another, and thus any search and examination relating to the claims of Group I would necessarily involve a search and examination relating to the claims of Groups II and/or III. 
This is not found persuasive because:
The species, as stated in the previous action have different structural arrangements. Though, the search may be overlapping, a complete and through search for all the different arrangement need additional time and would be burdensome to the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
However, as stated in the previous action upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstresser (US 6,268,070).
Regarding claim 1, Bergstresser, figure 2, discloses a multi-layered board, comprising: a copper substrate (14-16, on top); and a bilayer dielectric (12, 18), wherein the bilayer dielectric comprises: a C-stage epoxy layer (12), wherein the C-stage epoxy layer is fully cross-linked and coupled to the copper substrate (see figure, polymeric film, obvious to consider the film as fully cured, and used as a base for forming a flash layer 14 and subsequently a copper layer); and a B-stage epoxy layer (18), wherein the B-stage epoxy layer is partially cross-linked, wherein the B-stage epoxy layer is configured to transform into the C-stage epoxy layer via lamination of the B-stage epoxy layer (column 4, line 1-14) and one or more copper traces (54), and wherein the lamination comprises the B-stage epoxy layer being coupled to the one or more copper traces (see figure).

Regarding claim 2, the modified board of Bergstresser further discloses wherein the C-stage epoxy layer defines a thickness of the bilayer dielectric between the copper substrate and the one or more copper traces (obvious as layer 18 is uncured, and would flow into the gap between the trace 54 during lamination). 

Regarding claim 3, the modified board of Bergstresser further discloses wherein the C-stage epoxy layer and the B-stage epoxy layer differ with respect to one or more dielectric properties, one or more mechanical properties, or both (see description, column 3, line 48 to page 4, line 44).  

Regarding claim 4, the modified board of Bergstresser further discloses wherein the one or more dielectric properties, the one or more mechanical properties, or both are configurable based on adjusting a cross-linking rate of different portions of the bilayer dielectric (obvious to have desired bonding, as well as, strength to suitable bond with the traces). 

Regarding claim 5, the modified board of Bergstresser further discloses wherein the multi-layered board comprises a printed circuit board (PCB)  (obvious as Begstresser discloses a laminate in printed circuit board, see abstract). 

Regarding claim 6, the modified board of Bergstresser further discloses wherein the bilayer dielectric is configured to provide electrical isolation between the copper substrate and the one or more copper traces (obvious as the bilayer dielectric is used as an insulating material between the copper layers and traces, see figure). 

Regarding claim 7, the modified board of Bergstresser further discloses wherein the B-stage epoxy layer fills in one or more gaps formed between the C-stage epoxy layer and the one or more copper traces (obvious layer 18 will be filled within the traces during lamination).

Regarding claim 8, the modified board of Bergstresser further discloses wherein the C-stage epoxy layer provides electrical isolation despite contamination from foreign material in the B-stage epoxy layer (obvious as the polymer film is fully cured).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gebhardt (US 5,718,789), figure  1E,  discloses a bilayer dielectric, wherein the bilayer dielectric comprises: a C-stage epoxy layer (18), wherein the C-stage epoxy layer is fully cross-linked and coupled to the copper substrate (column 55, line 47, to line 56, line 11); and a B-stage epoxy layer, wherein the B-stage epoxy layer is partially cross-linked, wherein the B-stage epoxy layer (11) is configured to transform into the C-stage epoxy layer via lamination of the B-stage epoxy layer (column 6, line 12-25) and one or more copper traces (20), and wherein the lamination comprises the B-stage epoxy layer being coupled to the one or more copper traces.  

Lauffer (US 2009/0241332), figure  6,  a bilayer dielectric, wherein the bilayer dielectric comprises: a C-stage epoxy layer (19, 11, 21), and a B-stage epoxy layer (31), a copper layer (35) on the B-stage layer, including a copper layer below the C-stage layer (layer forming elements 25).  

Bund (US 2020/0053887), figure 1, disclosed a structure with B-stage (uncured) resin (118), and C-stage (fully cured) resin (106), including copper layer (106).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / November 15, 2022